Van Brunt, P. J. (dissenting):
I dissent. ' I think that the plaintiff should -he required to establish her right to an accounting by showing that the relations of trustee and cestui que trust existed during the period covered by the complaint. When she has established this fact she then, as matter of law, would be entitled to an accounting, and upon that accounting she could have all the examination of the defendant which would be necessary.
O’Brien, J., concurred.
Order affirmed, with ten dollars costs and disbursements.